Citation Nr: 1534420	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  14-06 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for bilateral temporomandibular joint (TMJ) disability.

2.  Entitlement to an initial evaluation in excess of 30 percent for disability due to a depressive disorder.

3.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

The Veteran had active service from February 1984 to January 1987, and from January 1991 to May 1991, with verified and unverified periods of reserve service between the periods of active service and until reserve service separation in 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2009, the RO denied a request to reopen a claim for service connection for TMJ disorder.  In June 2011, the RO reopened the claim and granted service connection.  This appeal arises, in part, from the Veteran's disagreement with the initial 20 percent evaluation assigned following the June 2011 grant of service connection for bilateral TMJ disability. 

In March 2012, the RO granted service connection for major depressive disorder, and assigned an initial 30 percent evaluation.  This appeal arises from disagreement with the initial evaluation assigned following the grant of service connection for depressive disorder.  
 
In September 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.
 
During the September 2014 hearing, the Veteran discussed his contention that recent complaints of headaches and neck pain were secondary to his service-connected TMJ disability.  The Veteran, through his representative, testified that he planned to submit claims for service connection for headaches and neck pain.  See September 2014 Videoconference Hearing Transcript (Tr.) at 2.  The testimony is REFERRED to the RO for any necessary action, if the Veteran has not yet submitted those claims for service connection. 

In August 2011, the Veteran submitted a claim for TDIU.  In a rating decision prepared in April 2013, the claim for TDIU was denied.  The Veteran thereafter provided VA with information regarding the award of disability benefits from the Social Security Administration (SSA).  The Veteran perfected appeals for increased initial ratings, and referenced his unemployability in his February 2014 substantive appeal, less than one year after the denial of TDIU.  A TDIU claim is part of an increased rating claim when unemployability or marginal employment is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The Veteran's physical file, together with electronic eFolder and Virtual VA files on VBMS, were reviewed in preparation for this decision.  

The claim for TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's bilateral TMJ disability is manifested by inter-incisal opening varied from 18 mm to 27 mm during the pendency of this appeal, and his testimony regarding pain on motion or use of the jaw is credible, including contentions of increased pain with repetitions of opening and closing the jaw, such that pain restricts the Veteran's diet to soft or semi-soft foods, and interferes to some extent with the Veteran's ability to talk.  

2.  The Veteran's major depressive disorder is manifested by symptoms that more closely approximate occupational and social impairment with reduced reliability and productivity.  
CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but not higher, for bilateral TMJ disability are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 3.321, 4.14, 4.124a, Diagnostic Code 9905 (2014).

2.  The criteria for an initial 50 percent rating, but not higher, for major depressive disorder are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 9434 (2014). 

      
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to higher initial ratings for his service-connected TMJ disability and major depressive disorder.  Service connection for TMJ disability was granted in a rating decision prepared in June 2011.  An initial 20 percent evaluation was assigned, effective June 9, 2009.  Service connection for major depressive disorder was granted by a rating decision prepared in March 2012.  At that time, an initial 30 percent rating was assigned.  The Veteran timely disagreed with that evaluation.  The Veteran has perfected appeal from each of these initial assigned evaluations.

Claims for increased initial ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability ratings. 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Major Depressive Disorder

Historically, the Veteran submitted his claim for service connection for a psychiatric disorder, identified as depression secondary to TMJ disability, in August 2011.  February 2011 VA outpatient treatment records disclose that the Veteran requested treatment for depression.  He reported chronic pain, primarily due to TMJ disability.  He reported financial stresses because he was unable to work.  He was worried about losing his home, reporting foreclosure.  The social worker assigned a GAF score of 55.  

On initial outpatient assessment by a psychiatrist, in March 2011, the Veteran reported that he became unable to work in 2005 as a result of pain.  Beginning in 2005, the Veteran's close family members (parents, grandparents, and a brother) died within a short period.  The Veteran reported severe financial stress.  He was unable to pay his bills.  He reported crying spells, low motivation, diminished energy, anger, frustration, difficulty sleeping, and feeling overwhelmed.  He denied suicidal ideation.  The provider assigned a GAF score of 50.  

In May 2011, the Veteran reported some improvement in symptoms with use of medication, especially improved sleep.  Pain remained a chronic problem.  The Veteran's thought processes were normal, logical, and goal directed.  The Veteran denied suicidal and homicidal ideation; the provider concluded that the Veteran had passive suicidal ideations.  His thought content included no delusions or hallucinations.  The provider again assigned a GAF score of 50.  

The report of November 2011 VA psychiatric examination discloses that the provider assigned a diagnosis of major depressive disorder, single episode, mild.  The examiner stated that the Veteran had a depressed mood, sleep impairment, disturbances of mood and motivation, but did not observe anxiety, panic attack, memory loss, suicidal ideation, delusions or hallucinations, grossly inappropriate behavior, or other symptoms.  The examiner specifically noted that the Veteran's verbal communication pattern was normal, and his thought processes were normal logical and goal directed.  The Veteran reported learning new coping skills to deal with his stresses, including financial stress and chronic pain.  The examiner assigned a GAF score of 65, noting that GAF scores of 50 to 55 had been assigned over the past year.

The Veteran's VA problem list notes that episodic alcohol abuse was added to the Veteran's problem list in 2012.  The Veteran was not receiving VA mental health treatment during this period.  The VA outpatient treatment records do not provide additional details about the Veteran's alcohol use or symptoms of depression.

The Veteran was next afforded VA examination in February 2013.  The examiner observed that the Veteran had a depressed mood, but detected no other symptoms of a psychiatric disability.  The Veteran made good eye contact, interacted pleasantly with spontaneous speech, communicated well, and established rapport easily.  His verbal communication was abnormal rate, volume, and articulation.  The Veteran reported that he slept about 8 hours per night and that sleep was restorative and "good."  He described his energy as moderate.  The examiner determined that the results of neuropsychologic testing suggested that the Veteran approached the testing with inadequate effort and a conscious or unconscious attempt to exaggerate his memory deficits.  Therefore his scores on memory testing were not considered to be valid.  The Veteran reported a reduction in symptoms; the examiner noted that this reduction in symptoms coincided with a reduction in psychosocial stressors, mainly, financial stressors. 

The examiner noted that the Veteran's depressive symptoms had improved significantly and that neuropsychological testing was conducted.  The examiner assigned a GAF score of 70 and described the Veteran's symptoms as mild or transient symptoms which would decrease work efficiency and ability to perform occupational tasks during periods of significant stress.

VA outpatient treatment notes dated in March 2013 reflect that the Veteran returned for VA mental health treatment after last being seen by VA in August 2012.  The Veteran reported improvement in his symptoms since his prior treatment.  He reported that he averaged about 8 hours of sleep per night.  He described his energy and motivation as "decent."  He denied apathy or anhedonia.  He denied irritability, and reported that he was doing better with social communication.  He reported that, although he was consuming alcoholic beverages occasionally, he had only been drunk once in the past year.  He was talkative, but the rate and volume of his speech were within normal limits.  The Veteran's thought processes were normal, with the notation that the Veteran was slightly concrete in his reasoning.  That symptom was attributed to the Veteran's past traumatic brain injury (TBI).  The provider assigned a GAF score of 50.

In June 2013, the Veteran reported an increase in the severity of depression.  He reported decreased energy and motivation.  He reported that he did not enjoy things he used to enjoy.  He reported that he was sleeping an average of 4 or 5 hours per night, did not feel rested and his sleep was interrupted.  The Veteran reported an increase in irritability and verbal outbursts, but he denied physical violence.  The Veteran denied suicidal or homicidal ideations, auditory hallucinations visual hallucinations, or delusional beliefs.  The examiner stated that the Veteran had passive suicidal ideation the Veteran's concentration and attention, insight, and judgment were described as fair.  A GAF score of 47 was assigned. 

In July 2013, the Veteran reported for his first session of cognitive behavioral therapy (CBT).  Beck Depression Inventory (BDI-II) testing revealed a score in the moderate range of severity of symptoms.  The provider assigned a GAF of 60.  At the next session of CBT, in late July 2013, the provider assigned a GAF score of 58.  The Veteran's GAF scores in August 2013 remained at 58.

In September 2013, the Veteran reported completing a CBT "homework assignment" by assisting his elderly father-in-law with tree trimming and yard maintenance, and making notes about the activity.  The Veteran was not seen by a VA provider for a period of several months.  He requested continuance of CBT treatment in February 2014, and returned to CBT treatment later that month.  

During February 2014 CBT treatment, the Veteran reported recent DUI charges.  No GAF score was assigned.  Symptoms of depression and anxiety were noted.  The Veteran denied suicidal or homicidal ideation.  April 2014 CBT therapy treatment records described the Veteran's mood as upbeat.  His depressive symptoms were described as mild.  His mood remained upbeat in May 2014, but "severe" depressive symptoms were noted.  Later in the month, the Veteran's depressive symptoms were described as moderate.  In June 2014, the Veteran's depressive symptoms were described as mild.  He then missed several scheduled appointments due to illness.  At his final CBT session in July 2014, the Veteran described increased depression and manifested anxiety.

At his hearing before the Board in September 2014, the Veteran testified that he had difficulty sleeping and was isolating himself at family events.  Tr. at 17.  He reported that when he experienced panic and anxiety, he would lose focus and his judgment would become "bad."  He testified that he talked through his suicidal thoughts with his pastor.

Governing regulations

The Veteran's major depressive disorder is rated under Diagnostic Code 9434.  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene. 

A total (100 percent) rating is warranted for total social and industrial impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for one's own occupation or own name. 

Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

The Board has considered all the evidence of record in light of the criteria noted above, and finds that by resolving all reasonable doubt in favor of the Veteran, the severity of the Veteran's service-connected psychiatric disability since the effective date of the grant of service connection more nearly approximates the criteria for an initial 50 percent disability rating.

The Board notes that during the entire appeal period the Veteran's psychiatric symptomatology did not precisely mirror the symptoms illustrative of a 50 percent rating; however, in granting a higher 50 percent rating during the entire period on appeal, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The initial 50 percent rating contemplates occupational and social impairment with some reduced reliability and productivity due to symptoms such as impairment of judgment; disturbances of motivation and mood; and difficulty maintaining effective relationships.  The Veteran had low motivation, diminished energy, anger, outbursts, frustration, sleep impairment, feeling overwhelmed, passive suicidal ideations, depressed mood, irritability, anxiety, social isolation, and decreased concentration.  While there appears to be a period during this appeal when the Veteran's psychiatric symptoms reflected some improvement, the Board finds that such was not sustained improvement and that his symptoms were collectively consistent with a 50 percent disability rating during the entire appeal period.  The evidence does not indicate, nor has the Veteran reported, that his psychiatric disability was manifested by obsessional rituals which interfered with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships or more severe symptoms such as to warrant at least the next higher 70 percent rating.

Although there is an indication of anger, outbursts, and irritability, the Veteran has never engaged in assaultive behavior.   In other words, his anger, outbursts, and irritability suggests some difficulty in establishing and maintain effective work and social relationships, but it was not productive of the complete inability to do so and thus was not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher evaluation of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation). 

The Veteran has not been shown to have symptoms equivalent in nature or severity to the criteria required for the next higher 70 percent rating at any point since the August 1, 2011 effective date of the grant of service connection.   There is no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was adequately groomed and able to take care of himself physically. The evidence also does not show spatial disorientation-the substantial weight of the evidence shows that he was alert and oriented in all spheres.  Despite the Veteran's reports of suicidal thoughts, he had no active plans or intent.  In this regard, the treatment records reflect that, although he discussed his thoughts of suicide with his pastor, he denied having a plan or intent to commit suicide.  He testified that he had "inappropriate" behaviors at times, but no provider noted inappropriate behavior.  The record, and the Veteran's testimony before the Board, demonstrate that his verbal communications remain logical and goal-directed.  Further, no provider noted neglect of personal appearance or hygiene, although the Veteran's spouse testified that the Veteran had some difficulty with personal activities of daily living, including hygiene, at times.  Although the Veteran testified that he isolated himself from family members at times, the record reflects that the Veteran continued to visit his wife's family, and made an effort to help family members and neighbors.  

In addition to the absence of most of the symptoms listed as characteristic of occupational and social impairment with deficiencies in most areas (criteria for a 70 percent rating), the Board finds that collectively, the GAF scores assigned are consistent with an initial 50 percent rating.  In this case, the Veteran has been assigned GAF scores of  47, 50, 55, 58, 60, 65, and 70.  According to DSM-IV, GAF scores between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, and inability to keep a job).  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.   In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  In this case, the reported symptomatology is consistent with no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning.  While the Veteran's GAF score of 47 and 50 would indicate a more severe level of impairment, his GAF scores of 65 and 70 would indicate a lesser severity than reflected in the initial 50 percent rating being granted.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board is placing more probative weight on the specific clinical findings noted on examinations and medical treatment records.

In summary, the symptoms provide a basis for assigning a higher initial 50 percent rating, but no higher, for major depressive disorder, since the August 1, 2011, effective date of service connection.  Reasonable doubt has been resolved in favor of the Veteran in making this decision.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TMJ disorder

Facts

A claim for service connection for TMJ disorder was denied in 2007.  The Veteran disagreed, and a statement of the case addressing that claim was issued in April 2008.  The Veteran's April 2009 request for DRO review was not timely to continue that appeal.  The Veteran then submitted a request to reopen the claim in May 2009.  The Veteran was advised to submit new and material evidence.  The Veteran's request to reopen the claim was denied by a rating decision issued in October 2009, as the Veteran had not submitted any further communications. 

In March 2010, the Veteran submitted a private dental opinion which linked the appearance of symptoms of TMJ disability to the Veteran's period of active service in 1991.  The Veteran was afforded VA dental and oral examination in November 2010.  The VA examiner summarized the Veteran's somewhat complex dental history.  The Veteran suffered fractures of the jaw, pelvis, and skull as a passenger on a motorcycle in 1979, at age 14.  He became unable to open his mouth.  Surgery was performed, and TMJ protoplast implants were inserted.  

The examiner noted that the Veteran could only eat a soft diet and had difficulty talking or opening his mouth for any extended period of time.  The Veteran also reported constant pain at levels varying from 4 to 8 on a scale from 1 to 10, with 10 representing the highest level of pain.  The Veteran's lateral excursion was limited to 2 mm bilaterally.  The inter-incisal range of motion was from 0 to 27 mm.  Radiologic examination disclosed bone-on-loan communication in the TMJ particular fossae bilaterally.  Crepitus was present on objective examination the examiner stated that the effect of TMJ on the Veteran's ability to eat was severe.

After the Veteran disagreed with the assignment of a 20 percent initial rating, the Veteran submitted additional evidence including a December 2010 medical statement indicating that the Veteran's job "has shifted distally as a result of DJD secondary to TMJ protoplasts implants removed in 1992."  

VA dental examination conducted in February 2013 disclosed an inter-incisal opening of 21 mm to 30 mm, with evidence of painful motion.  The Veteran's inter-incisal distance was unchanged after 3 repetitions.  The examiner opined that the Veteran had weakened movement and pain on movement as well as the limitation of inter-incisal range of motion.  Clicking and crepitus in were noted.  The Veteran had localized tenderness on palpation of the TMJ joints and soft tissues bilaterally.

Private dental records dated in March 2014 private dental records disclosed an active inter-incisal opening of 20 mm and a passive inter-incisal opening of 20 mm.  A custom-made oral orthopedic appliance was prescribed.  After initiating the use of orthodontic appliances, the Veteran reported improvement in his range of motion and a decrease in the frequency of headaches.  However the Veteran's inter-incisal opening was again objectively described as 20 mm.

At his September 2014 videoconference hearing, the Veteran testified that he had to take pain medication and do exercises in order to eat a meal.  He reported that his jaw pain increased and his muscles got tighter if he talked continuously for more than 15 or 20 minutes.  The Veteran reiterated his inability to certain foods, especially uncooked vegetables and fruits such as apples or carrots, unless specially prepared.  The Veteran further testified that TMJ pain interfered with his ability to sleep, to lie comfortably in bed, among other effects on his activities of daily living. 

The Veteran reported that the training to which he was assigned on induction into the second period of service required him to wear a helmet with a chin strap.  Soon after induction into the second period of service, the Veteran began having jaw pain.  Treatment during service failed to relieve the Veteran's jaw pain.  In 1992, the protoplast implants were removed.  The VA examiner opined that the 1991 period of service aggravated the Veteran's TMJ disability, as he had no problems with the protoplast implants during the decade following the initial jaw surgery, including a period of active service, but quickly began to have pain during the second period of service.  

The Veteran's current TMJ treatment included occlusal splints, pain medications, and muscle relaxants.  The examiner noted that the Veteran could only eat a soft diet and had difficulty talking or opening and closing his mouth for any extended period of time.  The Veteran also reported constant pain at levels varying from 4 to 8 on a scale from 1 to 10, with 10 representing the highest level of pain.  The Veteran's lateral excursion was limited to 2 mm bilaterally.  The inter-incisal range of motion was from 0 to 27 mm.  Radiologic examination disclosed bone-on-bone communication in the TMJ particular fossae bilaterally.  The examiner observed crepitus.  The examiner stated that the effect of TMJ on the Veteran's ability to eat was severe.

After the Veteran disagreed with the assignment of a 20 percent initial rating, the Veteran submitted additional evidence including a December 2010 medical statement indicating that the Veteran's jaw had "shifted" as a result of DJD secondary to TMJ protoplasts implants removed in 1992."  

The Veteran sought VA outpatient dental treatment in July 2011, stating that he needed "splints" for his TMJ disability, as his current splint did not fit any longer.  The Veteran's maximum interocclusal opening was 18 mm.  The provider was unable to conduct radiologic evaluation because of lack of opening.  

VA dental examination conducted in February 2013 disclosed an inter-incisal opening of 21 mm to 30 mm, with evidence of painful motion.  The Veteran's inter-incisal distance was unchanged after 3 repetitions.  The examiner opined that the Veteran had weakened movement and pain on movement as well as the limitation of inter-incisal range of motion.  Clicking and crepitus were noted.  The Veteran had localized tenderness on palpation of the TMJ joints and soft tissues bilaterally.

Private dental records dated in March 2014 private dental records disclosed an active inter-incisal opening of 20 mm and a passive inter-incisal opening of 20 mm.  A custom-made oral orthopedic appliance was prescribed.  After obtaining new orthodontic appliances, the Veteran reported improvement in his range of motion and a decrease in the frequency of headaches.  However the Veteran's inter-incisal opening was again objectively described as 20 mm.

At his September 2014 videoconference hearing, the Veteran testified that he had to take pain medication and do exercises in order to eat a meal.  He reported that his jaw pain increased and his muscles got tighter if he talked continuously for more than 15 or 20 minutes.  The Veteran reiterated his inability to certain foods, especially uncooked vegetables and fruits such as an apple or a carrot (unless specially prepared for him).  The Veteran further testified that TMJ pain interfered with his ability to sleep, to lie comfortably in bed, among other effects on his activities of daily living. 




Governing regulations

Under DC 9905, a 10 percent rating is warranted when the inter-incisal range is limited to 31 to 40 mm, or, alternatively, when the range of lateral excursion is limited from 0 to 4 millimeters (mm).  A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, DC 9905.  The ratings authorized under DC 9905 apply to limited motion of the temporomandibular articulation regardless of whether the disorder is unilateral or bilateral.

Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, DC 9905, Note.  The VA examinations of record reflect that the Veteran has limitation of both lateral excursion and inter-incisal range.  However, DC 9905, by its terms, precludes the grant of a separate, compensable evaluation for limitation of lateral excursion in addition to the rating assigned for limitation of the inter-incisal opening.  See 38 C.F.R. § 4.150.  Because a 10 percent evaluation is the highest schedular evaluation available for limitation of range of lateral excursion, it is more favorable to the Veteran in this case to evaluate his TMJ disability based on limitation of motion of the inter-incisal range, as the available schedular ratings under that diagnostic code provide a maximum 40 percent evaluation.  Further discussion of limitation of range of excursion is not necessary.

For disabilities evaluated on the basis of limitation of motion, as TMJ disability is, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, including weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, DC 9905, Note.  The VA examinations of record reflect that the Veteran has limitation of both lateral excursion and inter-incisal range.  However, the terms of the governing regulation preclude the grant of a separate, compensable evaluation for limitation of lateral excursion in addition to the rating assigned for limitation of the inter-incisal opening.  See 38 C.F.R. § 4.150.  Because a 10 percent evaluation is the highest schedular evaluation available for limitation of range of lateral excursion, it is more favorable to the Veteran in this case to evaluate his TMJ disability based on limitation of motion of the inter-incisal range, as a maximum 40 percent evaluation is available for that limitation.

Analysis

The Veteran's intra-incisal opening has varied from 18 mm, which warrants a 30 percent evaluation, to 27 mm, which warrants a 20 percent evaluation.  The Veteran's Videoconference hearing testimony about his difficulty eating and talking is consistent with at least two examination reports (one VA examination objectively showing less than 21 mm of intra-incisal motion, private TMJ records showing 20 mm of inter-incisal motion), and objective evidence of difficulty talking and chewing, reflects functional loss and pain not encompassed in the 20 percent evaluation.  

Several intra-incisal ranges of motion were 20 or below, so as to warrant a 30 percent evaluation, but other records report intra-incisal openings varying from 21 mm to 27 mm.  Thus, the choice between a 20 percent evaluation and a 30 percent evaluation depends on the Veteran's predominant level of TMJ symptoms.

The Veteran's statements and testimony that chewing food and talking caused muscle tightness, which increases pain, and decreases the width of the intra-incisal opening, so the limitation of motion of the jaw may vary from day-to-day or from hour to hour, is credible.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

However, when pain affects the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance, pain may constitute functional loss.  Id.  In this case, it appears that the Veteran's intra-incisal opening is predominantly 21 mm or above.  An opening of 21 mm or greater warrants the 20 percent evaluation currently assigned, but no higher rating.  However, with consideration of the functional effects of the Veteran's TMJ pain on his ability to talk and eat with normal strength, speed, coordination, and endurance, an increase in the Veteran's initial evaluation from 20 percent to 30 percent is warranted. 

The Veteran is not entitled to a separate, compensable, 10 percent evaluation for arthritis of the jaw under DC 5003.  The terms of the regulation specify that the 10-percent evaluation available under DC 5003 is only applicable if the claimant is not entitled to a compensable rating based on limitation of motion.  Here, however, the Veteran has been granted a 30 percent evaluation based on limitation of motion, so DC 5003 is not applicable.

The Veteran's representative has argued that the Veteran is entitled to a separate, compensable evaluation under DC 9903 for nonunion of the mandible.  The Board acknowledges that the VA provider who treated the Veteran in July 2011 noted that the Veteran's jaw did not appear to fully close.  However, the VA provider who conducted that evaluation did not assign a diagnosis of malunion.  

Malunion is defined as a healing of the bones in an abnormal position, resulting in a deformity or crooked limb.  Stedman's Medical Dictionary 1059 (27th ed. 2000).  No VA examiner or provider or private provider has assigned a diagnosis of malunion of the mandible or has indicated that the Veteran's mandible is deformed or crooked.  In the absence of assignment of a diagnosis of malunion of the mandible by a dental provider or on radiologic examination of the jaw, a separate, compensable rating for nonunion of the mandible is not warranted.

Extraschedular evaluation

With respect to each claim for an increased initial disability rating, the Board must consider whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is required.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all impairment resulting from a service-connected disability.  In this case, the Veteran's disability symptoms due to psychiatric disability and his symptoms, including pain and functional loss due to TMJ disability, are adequately addressed in the rating criteria.  The Veteran has not asserted that his service-connected dental or psychiatric disabilities result in symptoms not addressed in the rating criteria.  

The assigned schedular ratings are, therefore, adequate.  Referral for extraschedular consideration for a rating in excess of 30 percent for TMJ disability or in excess of the 50 percent rating assigned above for the psychiatric disability is not required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).   However, there is no indication that the Veteran's combined service-connected disabilities demonstrate an exceptional or unusual disability picture warranting extra-schedular consideration above that which has been assigned or awarded in this decision

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In this case, the Veteran's claims for increased initial ratings arise following initial grants of service connection.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Thus, no further notice is required.  

The Veteran has been afforded VA examinations to determine the severity of each disability.  The Veteran has submitted private medical records and opinions.  VA clinical records are associated with the claims file.  The Veteran and his representative have not identified any additional evidence which should be obtained before the claim is adjudicated.  The Veteran is represented by an attorney.  It is clear that the Veteran has had an opportunity to participate fully and meaningfully in the attempt to substantiate his claims for higher evaluations.

The Veteran has testified before the Board by Videoconference.  A hearing officer who chairs a personal hearing or a Veterans Law Judge (VLJ) who conducts a hearing before the Board has a duty to fully explain the issues and a duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  During the September 2014 Videoconference hearing, the Veteran's representative elicited a description of the severity of each disability, and the undersigned asked questions designed to elicit any available information which might assist the Veteran to substantiate a higher evaluation.  Each duty to the Veteran was met during the hearings.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional development of these claims would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial 50 percent rating, but no higher, for service-connected depressive disorder is granted.  

An initial 30 percent rating, but no higher, is granted for service-connected TMJ disability.   

REMAND

When a Veteran submits a claim seeking an increased rating for a service-connected disability, and raises unemployability as an issue, the increased rating claim is construed as a claim for the highest rating possible, to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case, even though the RO formally denied a claim of entitlement to TDIU in an April 2013 rating decision, the Veteran continued to report that he was unemployable.  In May 2013, the Veteran submitted to VA a copy of a letter reflecting that SSA disability benefits were awarded to the Veteran in January 2013.  In February 2014, statements of the case (SOCs) addressing the claims for increased initial ratings listed on the title page of this appeal were issued.  In a February 2014 substantive appeal, the Veteran again asserted unemployability due to the service-connected disabilities.  Thus, the Board finds that additional development of the TDIU claim is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to submit, or identify, any additional non-VA evidence relevant to a claim for TDIU, such as records of private treatment during the pendency of this claim, a copy of the award letter explaining why SSA disability benefits were granted, and other relevant clinical or non-clinical evidence regarding employability and unemployability.  

2.  If the Veteran has undergone any treatment from a VA medical facility since August 2014, the last date for which VA treatment records are associated with the claims file, these records should also be associated with the claims files (electronic or physical).

3.  After undertaking any other development deemed appropriate, readjudicate the claim for TDIU.  If the TDIU benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
LESLEY A. REIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


